Exhibit 99.1 Investor and Media Inquiries: David A. Christiansen (610) 208-3065 dchristiansen@cartech.com CARPENTER TECHNOLOGY ANNOUNCES INCREASE TO SPECIAL LITIGATION RESERVE; UPDATES 4Q and FY2008 RESULTS WYOMISSING, PA, August 25, 2008 Carpenter Technology Corporation (NYSE:CRS) today announced that, as a result of a recent trial court ruling related to environmental activities from more than 30 years ago, the special litigation reserve previously reported as part of its results for the fourth quarter of its 2008 fiscal year has been increased by about $16 million to $21 million or $0.28 per diluted share. With this adjustment, the net income from continuing operations was $37.4 million or $0.81 per diluted share for the fiscal fourth quarter ended June 30, 2008 and was $200.5 million or $4.12 per diluted share for the full fiscal year 2008.This compares with net income from continuing operations of $46.9 million or $1.01 per diluted share for the fiscal fourth quarter as previously reported on July 31st2008.The Company intends to file its annual report on Form 10-K for its fiscal year 2008 today. MORE Page 2 / Carpenter Technology Announces Increase to Special Litigation
